Exhibit 10.12

 

PLATINUM OVERDRAFT

 

MANAGEMENT AGREEMENT

 

FOR

 

COMMUNITY FIRST BANKSHARES

FARGO, NORTH DAKOTA

 

--------------------------------------------------------------------------------


 

CERTAIN INFORMATION HAS BEEN DELETED FROM THIS EXHIBIT AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2.

 

PLATINUM OVERDRAFTSM MANAGEMENT AGREEMENT

 

This Agreement dated to be effective as of the last date written below (the
“Effective Date”), is between Alex Sheshunoff Management Services, L.P., a Texas
limited partnership (“ASM”), whose principal offices are located at 2801 Via
Fortuna, Suite 600, Austin, Texas 78746, and the financial institution
identified as “Client” on the attached Detail Schedule.

 

1.                                       BACKGROUND

 


1.1                                 ASM OFFERS A SUITE OF SERVICES AND PRODUCTS
KNOWN GENERALLY AS THE PLATINUM OVERDRAFTSM MANAGEMENT PROGRAM (THE “PROGRAM”)
TO FINANCIAL INSTITUTIONS THAT OFFER DEPOSIT ACCOUNTS.  PROGRAM SERVICES AND
PRODUCTS IMPLEMENT A DEPOSIT ACCOUNT OVERDRAFT COVERAGE PROGRAM, INCLUDING
FINANCIAL PROJECTIONS AND TRACKING SERVICES, RECOMMENDATIONS ON ORGANIZATIONAL
STRUCTURE AND STAFFING, DATA PROCESSING SYSTEMS AND REPORTING SERVICES,
OPERATIONS POLICIES AND PROCEDURES, COMPLIANCE GUIDANCE, TRAINING SERVICES, AND
OVERDRAFT COLLECTIONS MANAGEMENT, IMPLEMENTING COMPUTER PROGRAMS, AND OTHER
MANAGEMENT SERVICES, AS MORE FULLY DESCRIBED BELOW, AND IN A PAPER PREPARED BY
ASM RELATING TO OCC INTERPRETIVE LETTER #914, A COPY OF WHICH HAS BEEN
PREVIOUSLY PROVIDED TO CLIENT.

 


1.2                                 CLIENT DESIRES TO IMPLEMENT THE PROGRAM, ON
THE TERMS AND CONDITIONS SET OUT IN THIS AGREEMENT.


 

NOW THEREFORE, in consideration of the premises and the terms and conditions set
forth below, ASM and Client hereby agree as follows.

 

2.                                       DELIVERABLES

 

ASM will deliver to Client the services and products which comprise the Program,
including:

 


A.                                       FINANCIAL AND OPERATIONAL PROJECTION
AND PLANNING, INCLUDING ESTIMATES OF INCREMENTAL PRE-TAX PROFIT FROM
IMPLEMENTING THE PROGRAM, AND CALCULATION OF CLIENT’S BASELINE (PRE-PROGRAM)
EXPENSE, REVENUE AND PROFIT FIGURES FOR PURPOSES OF THE FEE CALCULATIONS UNDER
THIS AGREEMENT, IN ACCORDANCE WITH THE DEFINITIONS IN SECTION 5 BELOW.


 


B.                                      RECOMMENDATIONS AND IMPLEMENTATION
ASSISTANCE ON ORGANIZATIONAL STRUCTURE, JOB DESCRIPTIONS AND STAFFING FOR USE OF
THE PROGRAM.


 


C.                                       RECOMMENDATIONS AND IMPLEMENTATION
ASSISTANCE ON PRODUCT DEFINITIONS, ACCOUNT FEATURES AND SET-UP FOR ACCOUNTS
COVERED BY THE PROGRAM.


 


D.                                      IMPLEMENTATION ASSISTANCE ON USE OF THE
PROGRAM’S OVERDRAFT COLLECTIONS PROCESS, PROCEDURES AND METHODS.


 


E.                                   COMPUTER HARDWARE RECOMMENDATIONS AND
INSTALLATION OF PROPRIETARY SOFTWARE FOR USE AS PART OF THE PROGRAM (THE
"PROGRAM SOFTWARE").  A SEPARATE PLATINUM OVERDRAFTSM MANAGEMENT SOFTWARE
AGREEMENT, (THE "PROGRAM SOFTWARE LICENSE")

 

2

--------------------------------------------------------------------------------


 


A COPY OF WHICH IS ATTACHED AS THE PROGRAM SOFTWARE LICENSE SCHEDULE, GOVERNS
THE RELATIONSHIP OF CLIENT AND ASM WITH RESPECT TO THE PROGRAM SOFTWARE.


 


F.                                         RECOMMENDATIONS AND IMPLEMENTATION
ASSISTANCE ON CUSTOMER COMMUNICATION PLANNING, ACTIVITIES, AND BUDGET.


 


G.                                      RECOMMENDATIONS AND IMPLEMENTATION
ASSISTANCE ON COMPLIANCE STANDARDS, ANALYSIS AND LANGUAGE.


 


H.                                      TRAINING AND TRAINING MATERIALS ON
PROGRAM SOFTWARE USE AND PROGRAM OPERATIONS.


 


I.                                          RECOMMENDATIONS AS APPROPRIATE ON
FURTHER ACTIVITIES AND “BEST PRACTICE” MEASURES WHOLE IMPLEMENTATION ENHANCE
NON-INTEREST INCOME OPPORTUNITIES.


 


J.                                          POST-IMPLEMENTATION PERIOD SUPPORT. 
POST-IMPLEMENTATION PERIOD SUPPORT IS DEFINED AS:


 

•                                          Daily conference calls during the
first week of the implementation period.

 

•                                          Weekly conference calls thereafter
for a month.

 

•                                          Monthly conference calls for the next
60 days.

 

•                                          Access by phone, as needed, to the
ASM Program Project Manager (defined below) to address questions or issues as
they relate to Program.

 

•                                          On-site assistance as jointly agreed
to by both parties.

 

3.                                       IMPLEMENTATION PERIOD

 

ASM shall begin the Program Implementation Period within 60 days after the
Effective Date.  ASM projects a period of 16 weeks will be necessary to complete
implementation of the overdraft management program, provided Client furnish
sufficient resources for the implementation effort.  This includes Client’s time
commitment to and performance of systems work and coordination of a number of
functions, including collections, consumer lending, deposit operations, branch
management, finance, compliance, audit, training, marketing, product management,
human resources and customer service.  To that end:

 


A.                                       CLIENT AND ASM SHALL EACH DESIGNATE AN
INDIVIDUAL WHO WILL HAVE PRINCIPAL RESPONSIBILITY FOR MANAGING INITIAL PROGRAM
IMPLEMENTATION, INCLUDING ASSURING THAT ITS RESPECTIVE RESPONSIBILITIES IN
IMPLEMENTING THE PROGRAM ARE TIMELY MET (THE “PROGRAM PROJECT MANAGERS”).


 


B.                                      CLIENT AND ASM SHALL PROMPTLY SCHEDULE
AND HOLD A CROSS-FUNCTIONAL TEAM PLANNING KICKOFF MEETING, INCLUDING THE PROGRAM
PROJECT MANAGERS, AT CLIENT’S OFFICES.


 


C.                                       CLIENT AND ASM SHALL PROMPTLY APPROVE A
DETAILED PROJECT PLAN AND SCHEDULE DEVELOPED BY THE PROGRAM PROJECT MANAGERS FOR
INITIAL PROGRAM IMPLEMENTATION,


 

3

--------------------------------------------------------------------------------


 

and shall make all reasonable efforts to complete all implementation tasks
within the approved schedule.

 


D.                                      CLIENT AND ASM SHALL HOLD REGULAR
CONFERENCE CALLS DURING THE IMPLEMENTATION PERIOD TO CONDUCT PROJECT STATUS
REVIEWS, INCLUDING BUT NOT LIMITED TO MONTHLY CONFERENCE CALLS INCLUDING
APPROPRIATE CLIENT AND ASM MANAGEMENT AND THE PROGRAM PROJECT MANAGERS.


 


E.                                       CLIENT’S AND ASM’S PROGRAM PROJECT
MANAGERS SHALL CONFER AT SUCH OTHER TIMES AS THEY MAY DEEM APPROPRIATE DURING
THE IMPLEMENTATION PERIOD TO ASSURE NECESSARY COMMUNICATION AND COORDINATION TO
COMPLETE IMPLEMENTATION AND RESOLVE ANY ISSUES ARISING IN THE IMPLEMENTATION
PROCESS.


 


F.                                         CLIENT SHALL PROMPTLY FURNISH, AT ITS
OWN COST, ALL COMPUTER AND RELATED EQUIPMENT (INCLUDING BUT NOT LIMITED TO
WORKSTATIONS, SERVERS, CENTRAL PROCESSING UNITS AND PERIPHERALS) NECESSARY FOR
INSTALLATION AND OPERATION OF THE PROGRAM SOFTWARE FOR PROGRAM PURPOSES.


 


G.                                      CLIENT AND ASM SHALL PREPARE A LIST
IDENTIFYING THE RECOMMENDATIONS CLIENT WILL PUT INTO EFFECT DURING THE
OPERATIONAL PHASE OF THE PROGRAM.


 


H.                                      ASM WILL DELIVER A WRITTEN, DATED
COMPLETION NOTICE, SIGNED BY THE ASM PROGRAM PROJECT MANAGER, TO CLIENT’S
PROGRAM PROJECT MANAGER WHEN CLIENT MAKES THE PROGRAM AVAILABLE TO ITS
CUSTOMERS.  THE DATE THAT CLIENT MAKES THE PROGRAM AVAILABLE TO ITS CUSTOMERS
SHALL SERVE AS THE “OPERATIONAL DATE.”  THE COMPLETION NOTICE SHALL ALSO STATE
THE DATE ON WHICH THE START-UP PERIOD (DEFINED BELOW) ENDS, AND THE DATE ON
WHICH THE COMPENSATION PERIOD (DEFINED BELOW) BEGINS.


 

4.                                       OPERATIONAL PERIOD

 


4.1                                 DEFINITIONS:

 

•                                          Operational Date:  The first day that
Client makes the Program available to its customers.

 

•                                          Operational Period:  The time from
the Operational Date until Client ceases to use the Program to offer services to
its customers.

 

•                                          Start-Up Period:  The period of time
between the Operational Date and the first day of the Compensation Period
(defined below).  The Start-Up Period will begin on the Operational Date and end
on the first day of the next calendar month after Client has operated the
Program for a minimum of 120 days.  (For example, if the Operational Date is
March 15, then the Start-Up Period will end on July 31).

 

•                                          Compensation Period:  The period of
time beginning on the first day of the first calendar month that begins 120 or
more days after the Operational Date, and ending the number of months specified
in the Detail Schedule as

 

4

--------------------------------------------------------------------------------


 

the number of Compensation Months.  (For example, if the Operational Date is
March 15, then the Compensation Period begins on August 1.)

 


4.2                                 ON THE 120TH DAY OF THE START-UP PERIOD (OR
THE NEXT REGULAR BUSINESS DAY THEREAFTER, IF THE 120TH DAY FALLS ON A
NON-BUSINESS DAY), THE PROGRAM PROJECT MANAGERS AND OTHER REPRESENTATIVES OF
CLIENT AND ASM, AS THEY DEEM APPROPRIATE, SHALL CONDUCT A FINAL REVIEW MEETING
BY CONFERENCE TELEPHONE CALL TO REVIEW START-UP PERIOD OPERATIONS.


 


4.3                                 WITHIN 15 CALENDAR DAYS FOLLOWING THE LAST
DAY OF EACH MONTH DURING THE START-UP PERIOD AND THE COMPENSATION PERIOD, CLIENT
SHALL DELIVER TO ASM A COMPLETE COPY OF THE MONTHLY PERFORMANCE TRACKING REPORT
FOR THAT MONTH (THE “MONTHLY REPORT”).


 


4.4                                 ASM SHALL PROVIDE POST-IMPLEMENTATION
SUPPORT FOR CLIENT’S PROGRAM OPERATIONS ON AN AS-NEEDED BASIS, AS AGREED UPON BY
CLIENT AND ASM.


 

5.                                       FEES AND EXPENSES

 


5.1                                 CAPITALIZED TERMS USED IN THIS SECTION 5 AND
NOT DEFINED ELSEWHERE IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 

•                                          Actual Expenses:  The total of the
following expenses, as applicable, attributed to operation of the Program in
Covered Categories and actually incurred during the month in question, as
approved by ASM.  No overhead will be included in Actual Expenses.

 


A.                                       CHARGE-OFFS, LESS RECOVERIES ON
OVERDRAWN ACCOUNTS OLDER THAN 60 DAYS, ADJUSTED FOR CHARGE-OFFS OF EXISTING
OVERDRAFT BALANCES OVER 60 DAYS AT PROGRAM COMMENCEMENT, BUT EXCLUDING ACCOUNTS
WITH DEFICIT BALANCES OF 60 DAYS OR MORE AT THE BEGINNING OF THE COMPENSATION
PERIOD.


 


B.                                      MAILING EXPENSES AND EXPENSES FOR
ADDITIONAL STAFF REQUIRED FOR THE PROGRAM OPERATION WHICH EXCEED BASELINE
EXPENSES.


 


C.                                       DIRECT MARKETING EXPENSES FOR PROGRAM
OPERATION WHICH EXCEED BASELINE EXPENSES, AS APPROVED BY CLIENT AND ASM.


 


D.                                      A FRACTION OF THE START-UP COSTS AND
REIMBURSABLES INCURRED IN THE IMPLEMENTATION PHASE, WHOSE NUMERATOR IS 1 AND
WHOSE DENOMINATOR IS THE NUMBER OF COMPENSATION MONTHS SPECIFIED IN THE DETAIL
SCHEDULE.


 


E.                                       REIMBURSABLES INVOICED BY ASM IN THE
MONTH IN QUESTION.


 


F.                                         OTHER DIRECT MISCELLANEOUS EXPENSES
ASM AND CLIENT AGREE UPON.


 

•                                          Actual Performance:  Actual Revenues
for the month in question minus Actual Expenses for the month in question.

 

•                                          Actual Revenues:  All Covered
Category revenues during the month in question, less any waivers or refunds of
fees.

 

5

--------------------------------------------------------------------------------


 

•                                          Baseline Expenses:  The figure,
developed by ASM and agreed to by Client on the basis of Client’s average
monthly expenses attributable to Covered Categories preceding the Implementation
Period, to serve as the monthly baseline for calculating Actual Expenses for the
Covered Categories.  Client’s Chief Financial Officer is the only party
authorized to approve the Baseline Expenses for Client.

 

•                                          Baseline Performance:  Baseline
Revenues minus Baseline Expenses.

 

•                                          Baseline Revenues:  The figure,
developed by ASM and agreed to by Client on the basis of Client’s revenues in
Covered Categories, less any waivers or refunds of fees, during three years of
operations preceding the Implementation Period, to serve as the monthly baseline
for calculating Program Performance.  Should Client decide to raise its NSF fee,
this figure shall be adjusted to accurately reflect the revenue increase
generated by the higher fee.  Client’s Chief Financial Officer is the only party
authorized to approve the Baseline Revenues for Client.

 

•                                          Covered Category:  A category of
non-interest income generated by Client’s operations (e.g., NSF and overdraft
fee income) on which recommendations delivered by ASM and accepted by Client
under this Agreement are applied as part of Program operations.

 

•                                          Fee Percentage:  The Fee Percentage
stated on the Detail Schedule for the month in question.

 

•                                          Program Performance:  Actual
Performance for the month in question minus Baseline Performance.

 

•                                          Reimbursables:  ASM’s expenses for
travel, lodging, meals and other reasonable and customary business expenses
incurred in connection with rendering services to Client under this Agreement. 
Client shall have the right, at its sole discretion, to refuse to pay any
Reimbursables in the event Client believes they are unreasonable.

 

•                                          Start-Up Costs:  Client’s one-time
non-capital costs for operations and system changes made during the
Implementation Phase to implement the Program, plus reasonable depreciation of
computer equipment, non-Program Software licenses and other capital acquired to
operate the Program, as agreed by Client and ASM.

 


5.2                                 CLIENT SHALL PAY ASM A PROGRAM
IMPLEMENTATION PERIOD FEE FOR SERVICES RENDERED DURING THE PROGRAM
IMPLEMENTATION PERIOD IN THE AMOUNT AND ACCORDING TO THE PAYMENT SCHEDULE STATED
IN THE DETAIL SCHEDULE.


 


5.3                                 NO FEES SHALL ACCRUE OR BE PAYABLE WITH
RESPECT TO THE START-UP PERIOD.


 


5.4                                 CLIENT SHALL PAY ASM A MONTHLY FEE
CALCULATED BY MULTIPLYING PROGRAM PERFORMANCE FOR THE MONTH IN QUESTION TIMES
THE APPLICABLE FEE PERCENTAGE.  IF PROGRAM


 


6

--------------------------------------------------------------------------------



 


PERFORMANCE FOR THE MONTH IN QUESTION IS ZERO OR LESS, THEN NO FEE SHALL ACCRUE
OR BE PAYABLE FOR THAT MONTH.


 


5.5                                 UPON EXECUTION OF THIS AGREEMENT, CLIENT
SHALL PREPAY TO ASM THE FEE DEPOSIT SPECIFIED IN THE DETAIL SCHEDULE.  NO
INTEREST SHALL ACCRUE ON THE FEE DEPOSIT.  EACH MONTH, ASM SHALL APPLY A PORTION
OF THE FEE DEPOSIT (“MONTH’S DEPOSIT”) TO THE MONTHLY FEES AS THEY BECOME
PAYABLE, UNTIL THE FULL DEPOSIT AMOUNT HAS BEEN APPLIED.  THE AMOUNT OF EACH
MONTH’S DEPOSIT SHALL BE EQUAL TO THE AMOUNT OF THE FEE DEPOSIT MULTIPLIED BY A
FRACTION WHOSE NUMERATOR IS 1 AND WHOSE DENOMINATOR IS THE NUMBER OF
COMPENSATION MONTHS SPECIFIED IN THE DETAIL SCHEDULE.  IF A MONTH’S DEPOSIT
EXCEEDS THE FEE PAYABLE FOR THAT MONTH, THE EXCESS SHALL BE ADDED TO THE NEXT
SUCCEEDING MONTH’S DEPOSIT FOR APPLICATION IN THE NEXT SUCCEEDING MONTH.  IF
AGGREGATE FEES ACCRUING DURING THE COMPENSATION PERIOD TOTAL LESS THAN THE TOTAL
FEE DEPOSIT, ASM SHALL REFUND THE DIFFERENCE TO CLIENT AT THE END OF THE
COMPENSATION PERIOD.


 


5.6                                 FEES FOR EACH MONTH (NET OF THE MONTH’S
DEPOSIT) SHALL BE DUE AND PAYABLE TO ASM ON OR BEFORE THE 20TH CALENDAR DAY
FOLLOWING THE END OF THE MONTH FOR WHICH THEY ACCRUE, TOGETHER WITH THE
APPLICABLE MONTHLY REPORT CLIENT IS REQUIRED TO DELIVER TO ASM UNDER SECTION
4.3.  ASM WILL ACCEPT PAYMENT FOR FEES EITHER BY CHECK OR WIRE TRANSFER.


 


5.7                                 CLIENT SHALL PAY ALL INVOICES FROM ASM FOR
REIMBURSABLES UPON RECEIPT.


 

6.                                       CONFIDENTIALITY AND NONCOMPETITION


 


6.1                                 ASM ACKNOWLEDGES THAT INFORMATION DISCLOSED
BY CLIENT TO ENABLE ASM TO IMPLEMENT THE PROGRAM WILL INCLUDE CONFIDENTIAL AND
PROPRIETARY INFORMATION.  ALL INFORMATION WHICH CLIENT IDENTIFIES TO ASM AS
CLIENT’S CONFIDENTIAL AND PROPRIETARY INFORMATION AT THE TIME OF DISCLOSURE WILL
BE DEEMED “CLIENT’S CONFIDENTIAL INFORMATION” (UNLESS THE INFORMATION IS OR
BECOMES PUBLICLY AVAILABLE THROUGH NO ACTION OF ASM).  ASM AGREES NOT TO
DISCLOSE ANY PART OF CLIENT’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTY, AND
NOT TO USE CLIENT’S CONFIDENTIAL INFORMATION FOR ANY PURPOSE OTHER THAN
PERFORMING ASM’S OBLIGATIONS UNDER THIS AGREEMENT.  ON CLIENT’S REQUEST AT THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT, ASM WILL RETURN ALL COPIES OF
CLIENT’S CONFIDENTIAL INFORMATION TO CLIENT.  ASM SHALL NOT BE IN BREACH OF ITS
OBLIGATIONS UNDER THIS SECTION 6 IF IT DEVELOPS MODIFICATIONS TO THE PROGRAM IN
RESPONSE TO, BASED ON OR RELATED TO CONCEPTS ASM DEVELOPS AS A RESULT OF
EXPOSURE TO CLIENT’S CONFIDENTIAL INFORMATION.


 


6.2                                 CLIENT ACKNOWLEDGES THAT TERMS EXTENDED BY
ASM TO CLIENT UNDER THIS AGREEMENT ARE CONFIDENTIAL AND VALUABLE TRADE SECRETS
OF ASM.  CLIENT AGREES NOT TO DISCLOSE ANY PROVISIONS OF THIS AGREEMENT TO ANY
THIRD PARTY.


 


6.3                                 CLIENT ACKNOWLEDGES THAT THE PROGRAM IS
PROPRIETARY TO ASM AND ITS LICENSORS, AND INCLUDES CONFIDENTIAL AND PROPRIETARY
INFORMATION, INCLUDING BUT NOT LIMITED TO THE PROGRAM SOFTWARE, METHODS AND
MATERIALS ON PROMOTION, COLLECTIONS, CUSTOMER SERVICE, TRAINING, COMPLIANCE,
LEGAL, ORGANIZATIONAL STRUCTURE, STAFFING AND PEER OVERDRAFT FINANCIAL
COMPARISONS, AND IS PROTECTED BY COPYRIGHT, TRADE SECRET AND TRADEMARK LAW
(“ASM’S CONFIDENTIAL INFORMATION”).  CLIENT AGREES NOT TO DISCLOSE ANY PART OF
ASM’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTY, AND NOT TO USE ASM’S
CONFIDENTIAL INFORMATION FOR ANY PURPOSE OTHER THAN FOR CLIENT’S OWN BUSINESS
OPERATIONS.  CLIENT FURTHER AGREES NOT TO DUPLICATE THE PROGRAM MATERIALS


 


7

--------------------------------------------------------------------------------



 


EXCEPT AS NECESSARY FOR ITS OPERATION OF THE PROGRAM IN ACCORDANCE WITH THIS
AGREEMENT, AND THAT UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT, CLIENT
WILL RETURN ALL SUCH MATERIALS TO ASM.


 


6.4                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ITS
FAILURE TO COMPLY WITH THE CONFIDENTIALITY REQUIREMENTS AND USE RESTRICTIONS SET
FORTH IN THIS SECTION 6 WILL RESULT IN IRREPARABLE INJURY TO THE OTHER PARTY,
AND THAT THE INJURED PARTY SHALL BE ENTITLED TO INJUNCTIVE AND OTHER EQUITABLE
RELIEF WITHOUT PROOF OF DAMAGES.


 


6.5                                 DURING THE TERM OF THIS AGREEMENT, AND FOR
TWO YEARS AFTER THIS AGREEMENT HAS EXPIRED OR BEEN TERMINATED, CLIENT SHALL NOT
OFFER TO ANOTHER THIRD PARTY FINANCIAL INSTITUTION A PROGRAM OF ACCOUNT
OVERDRAFT MANAGEMENT OR PROVIDE ANY SERVICES IN CONNECTION WITH ACCOUNT
OVERDRAFT MANAGEMENT THAT WOULD BE COMPETITIVE TO ASM’S PROGRAM OTHER THAN
PURSUANT TO A LICENSE AGREEMENT WITH ASM.  THIS SECTION 6.5 SHALL NOT PROHIBIT
CLIENT FROM PROVIDING ACCOUNT OVERDRAFT MANAGEMENT SERVICES TO ITS OWN CUSTOMERS
FOLLOWING TERMINATION OF THIS AGREEMENT FOR ANY REASON, EXCEPT THAT CLIENT SHALL
CONTINUE TO BE OBLIGATED TO COMPENSATE ASM UNDER THE TERMS OF THIS AGREEMENT IF
CLIENT CONTINUES TO OPERATE THE PROGRAM DURING THE COMPENSATION PERIOD.  CLIENT
MAY PROVIDE SERVICES TO ITS OWN CUSTOMERS DIRECTLY, OR MAY ENTER INTO A SERVICE
AGREEMENT WITH AN ALTERNATIVE OVERDRAFT ACCOUNT MANAGEMENT PROVIDER.  CLIENT
WARRANTS THAT THE TERM AND EXTENT OF THIS SECTION 6.5 ARE REASONABLE.


 

7.                                       REPRESENTATIONS, WARRANTIES,
DISCLAIMERS

 

7.1                                 ASM represents to Client that (a) it has
reviewed compliance of the Program with applicable federal law and regulations,
(b) it believes the Program complies with applicable federal law and
regulations, and (c) it is not aware of any instance of a financial institution
failing to comply with applicable federal law and regulations on account of its
implementation of the Program.


 


7.2                                 CLIENT ACKNOWLEDGES THAT ALTHOUGH ASM
PROVIDES, AS A PART OF THE PROGRAM, INFORMATION, RECOMMENDATIONS AND OTHER
CONSULTATION SERVICES ON MATTERS THAT MAY BE SUBJECT TO STATE AND FEDERAL LAWS
AND REGULATIONS, ASM CANNOT GIVE LEGAL ADVICE.  CLIENT AGREES THAT IT WILL NOT
RELY ON ASM TO ASSURE CLIENT’S COMPLIANCE WITH ANY APPLICABLE STATE OR FEDERAL
LAWS AND REGULATIONS OR OTHER LEGAL REQUIREMENTS (“APPLICABLE LEGAL
REQUIREMENTS”).  CLIENT FURTHER ACKNOWLEDGES THAT ASM HAS ADVISED CLIENT TO
OBTAIN, AND THAT CLIENT AGREES TO OBTAIN, ITS OWN LEGAL COUNSEL TO ASSURE THAT
THE PROGRAM, AND ITS IMPLEMENTATION AND OPERATION BY CLIENT, COMPLIES WITH ALL
APPLICABLE LEGAL REQUIREMENTS.  CLIENT’S ADOPTION AND EFFECTUATION OF ANY
RECOMMENDATION OR OTHER PROGRAM ELEMENT SHALL CONSTITUTE CLIENT’S WARRANTY TO
ASM THAT CLIENT HAS DETERMINED, WITH THE ASSISTANCE OF NECESSARY AND APPROPRIATE
LEGAL COUNSEL, THAT ADOPTION AND EFFECTUATION OF THE RECOMMENDATIONS AND OTHER
PROGRAM ELEMENTS COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS.


 


7.3                                 ASM DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
INCLUDING ALL WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.


 


8

--------------------------------------------------------------------------------



 


7.4                                 ASM SHALL NOT BE LIABLE FOR ANY FAILURE OF
THE PROGRAM OR OF CLIENT AND ITS IMPLEMENTATION OR OPERATION OF THE PROGRAM TO
COMPLY WITH ANY APPLICABLE LEGAL REQUIREMENTS, NOR SHALL ASM BE LIABLE FOR ANY
FAILURE OF THE PROGRAM OR ITS IMPLEMENTATION OR OPERATION TO PROVIDE ANY
PARTICULAR RESULT.  IN NO EVENT SHALL ASM’S LIABILITY UNDER THIS AGREEMENT
EXCEED THE FEES PAID BY CLIENT TO ASM HEREUNDER.  IN NO EVENT SHALL ASM BE
LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES.


 

8.                                       TERM AND TERMINATION

 

8.1                                 The term of this Agreement shall begin on
the Effective Date and shall expire on the last day of the Operation Period,
unless earlier terminated as permitted below.


 


8.2                                 IF EITHER PARTY COMMITS A MATERIAL, UNCURED
BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THEN THE OTHER PARTY MAY
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE, PROVIDED THAT THE TERMINATING PARTY
HAS FIRST GIVEN THE BREACHING PARTY WRITTEN NOTICE OF THE BREACH AND A 30 DAY
PERIOD WITHIN WHICH TO CURE THE BREACH.


 


8.3                                 EXCEPT AS PROVIDED BELOW, ON TERMINATION OR
EXPIRATION OF THIS AGREEMENT, CLIENT’S LICENSE TO USE AND IMPLEMENT THE PROGRAM
SHALL AUTOMATICALLY TERMINATE OR EXPIRE.  IF CLIENT CONTINUES THE PROGRAM
SOFTWARE LICENSE IN FORCE AND EFFECT, THEN CLIENT MAY CONTINUE TO USE THE
PROGRAM, SUBJECT TO THE PROVISIONS OF SECTIONS 6 AND 7, WHICH SHALL SURVIVE
TERMINATION OR EXPIRATION OF THIS AGREEMENT.  MODIFICATIONS TO THIS AGREEMENT,
IF ANY, SPECIFIED AS SUCH IN THE DETAIL SCHEDULE SHALL BE DEEMED A PART OF THIS
AGREEMENT FOR ALL PURPOSES, AND SHALL SUPERSEDE THE PROVISIONS OF THE MAIN BODY
OF THIS AGREEMENT ONLY TO THE EXTENT SPECIFIED IN THE DETAIL SCHEDULE.

 

9.                                       MISCELLANEOUS

 

9.1                                 Client shall not recruit or hire any ASM
employee who is or was assigned to perform services for Client under this
Agreement without the prior written consent of the President or CEO of ASM until
at least one (1) year after the expiration of the term of this Agreement.  If,
with ASM’s written consent, Client hires any ASM employee who is or was assigned
to perform services for Client under this Agreement, then client shall pay ASM
$250,000 within 30 days of the date of such hiring, as a fee for the additional
benefit obtained by Client.

 


9.2                                 THIS AGREEMENT SHALL BE BINDING ON THE
PARTIES AND ON THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING THE
FOREGOING, THIS AGREEMENT IS NOT ASSIGNABLE BY EITHER PARTY, WITH THE EXCEPTION
THAT ASM MAY ASSIGN IT TO A RELATED IMPLEMENTED AFFILIATE.  ANY ATTEMPT TO
ASSIGN THIS AGREEMENT DESPITE THE FOREGOING PROHIBITION SHALL BE VOID.


 


9.3                                 THE PARTIES WILL ATTEMPT TO SETTLE ANY CLAIM
OR CONTROVERSY ARISING OUT OF THIS AGREEMENT THROUGH CONSULTATION AND
NEGOTIATION IN GOOD FAITH AND A SPIRIT OF MUTUAL COOPERATION.  ANY ARBITRATION
SHALL TAKE PLACE IN TRAVIS COUNTY, TEXAS, IF INITIATED BY CLIENT AND IN FARGO,
NORTH DAKOTA, IF INITIATED BY ASM.  NEITHER PARTY MAY UNREASONABLY WITHHOLD
CONSENT TO THE SELECTION OF A MEDIATOR.  THE PARTIES WILL SHARE THE COSTS OF THE
MEDIATION EQUALLY.  ANY DISPUTE WHICH THE


 

9

--------------------------------------------------------------------------------


 


PARTIES CANNOT RESOLVE THROUGH NEGOTIATION OR MEDIATION WITHIN 45 DAYS OF THE
DATE OF THE INITIAL DEMAND FOR IT BY ONE OF THE PARTIES MAY THEN BE SUBMITTED TO
THE COURTS FOR RESOLUTION AS PROVIDED BELOW.  THE USE OF MEDIATION WILL NOT BE
CONSTRUED UNDER THE DOCTRINE OF LACHES, WAIVER OR ESTOPPEL OR AFFECT ADVERSELY
THE JUDICIAL PROCEEDINGS IF (A) GOOD FAITH EFFORTS TO RESOLVE THE DISPUTE UNDER
THESE PROCEDURES HAVE BEEN UNSUCCESSFUL OR (B) INTERIM RELIEF FROM A COURT IS
NECESSARY TO PREVENT SERIOUS AND IRREPARABLE INJURY.


 


9.4                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ITS
CONFLICTS OF LAWS PROVISIONS IF ANY MATTER IS ORIGINATED BY CLIENT.  IF ANY
MATTER IS ORIGINATED BY ASM, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH DAKOTA, EXCLUDING ITS
CONFLICTS OF LAWS PROVISIONS.  JURISDICTION AND VENUE FOR ANY MATTER SHALL BE IN
THE FEDERAL AND STATE COURTS SITTING IN TRAVIS COUNTY, TEXAS, IF INITIATED BY
CLIENT AND IN FARGO, NORTH DAKOTA, IF INITIATED BY ASM.


 


9.5                                 THE FAILURE OF EITHER PARTY TO ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT AT ANY TIME FOR ANY PERIOD SHALL NOT BE CONSTRUED AS
A WAIVER OF SUCH RIGHTS.  IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED TO BE
ILLEGAL OR UNENFORCEABLE, THAT PROVISION WILL BE LIMITED OR ELIMINATED TO THE
MINIMUM EXTENT NECESSARY SO THAT THIS AGREEMENT SHALL OTHERWISE REMAIN IN FULL
FORCE AND EFFECT AND ENFORCEABLE.  HEADINGS HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY AFFECT INTERPRETATION OF THE AGREEMENT.


 


9.6                                 NEITHER PARTY SHALL HAVE LIABILITY OR BE
DEEMED IN BREACH OF THIS AGREEMENT BECAUSE OF AN ACT OR OMISSION RESULTING FROM
AN EVENT BEYOND THE PARTY’S REASONABLE CONTROL, INCLUDING BUT NOT LIMITED TO
ACTS OF GOD, ACTS OR OMISSIONS OF INTERNET PROVIDERS, THE INTERNET, EQUIPMENT
FAILURE OF PARTIES OR THEIR AFFILIATES, ACTS OR OMISSIONS OF COMMUNICATION
CARRIERS OR SUPPLIERS, OR NATURAL DISASTERS.


 


9.7                                 NEITHER PARTY HAS THE RIGHT OR AUTHORITY TO,
AND SHALL NOT ASSUME OR CREATE ANY OBLIGATION OF ANY NATURE WHATSOEVER ON BEHALF
OF THE OTHER PARTY OR BIND THE OTHER PARTY IN ANY RESPECT WHATSOEVER.


 


9.8                                 NOTICES SHALL BE DEEMED GIVEN:  (A) WHEN
DELIVERED PERSONALLY; (B) WHEN SENT VIA FACSIMILE (AND CONFIRMED BY DELIVERY OF
THE ACTUAL DOCUMENT BY U.S. MAIL OR COMMERCIAL EXPRESS COURIER); (C) 3 DAYS
AFTER DEPOSIT IN THE U.S. MAIL, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID; OR (D) 1 BUSINESS DAY AFTER DEPOSIT WITH A
COMMERCIAL EXPRESS COURIER FOR NEXT BUSINESS DAY DELIVERY, WITH WRITTEN
VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS WILL BE SENT TO THE ADDRESSES SET
FORTH ON THE COVER SHEET OF THIS AGREEMENT OR SUCH OTHER ADDRESS AS MAY BE
DESIGNATED BY A PARTY BY GIVING WRITTEN NOTICE TO THE OTHER PARTY PURSUANT TO
THIS PARAGRAPH.


 


10

--------------------------------------------------------------------------------



 


EXECUTED BY THE PARTIES TO EFFECTIVE AS OF THE LAST DATE WRITTEN BELOW.

 

 

ALEX SHESHUNOFF MANAGEMENT
SERVICES, L.P.

 

Client:  COMMUNITY FIRST BANKSHARES
FARGO, NORTH DAKOTA

 

 

 

By:

/s/ David W. Furnace

 

By:

/s/ Dan M. Fisher

 

Name:

 

David W. Furnace

 

 

Name:

 

Dan M. Fisher

 

Title:

 

Managing Director

 

 

Title:

 

CIO

Date:

10/8/03

 

Date:

9/30/03

 

11

--------------------------------------------------------------------------------


 

CERTAIN INFORMATION HAS BEEN DELETED FROM THIS EXHIBIT AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2.

 

PLATINUM OVERDRAFTSM MANAGEMENT AGREEMENT

 

Detail Schedule

 

Client

 

Community First Bankshares

 

Type of financial institution and jurisdiction under whose laws formed

 

National Bank
Primary Regulator:  Office of the Comptroller of the Currency

 

Address of Client’s principal offices

 

520 Main Avenue
Fargo, ND  58124

 

Agreement Effective Date

 

September 26, 2003

 

Compensation Months (§§4.1, 5.1d and 5.5)

 

24 months

 

Program Implementation Period Fee (§5.2)

Amount

 

[***]

 

Payment Schedule

 

N/A

 

Fee Deposit amount (§5.5)

 

[***]

 

Fee Percentage (§§5.1 and 5.5)

Months 1 through 12

 

[***]

 

Months 13 through 24

 

[***]

 

Months 25 through 36

 

N/A

 

Modifications to Agreement

 

N/A

 

 

--------------------------------------------------------------------------------